DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks et al. (US 7,021,584) in view of Nunes (US 3,664,432).

Regarding 1, Hendriks discloses a method for forming a roll of sod comprising:

based on the monitoring, rotating an upper conveyor (including 5) that is positioned above the one or more inclined conveyors in a first direction that matches a direction of rotation of the one or more inclined conveyors to thereby cause the slab of sod to be formed into a roll (see col. 3).

Hendriks does not explicitly disclose rotating the upper conveyor a specified amount and rotating the upper conveyor in a second direction opposite the first direction. Nunes teaches a method for forming a fold of sod comprising:
monitoring (via 43, 44) a slab of sod that is being rolled as the slab of sod travels along one or more inclined conveyors (including 19, 26);
based on the monitoring, rotating an upper conveyor (including 27) that is positioned above the one or more inclined conveyors a specified amount (see col. 4, lines 58-70);
after the slab of sod has been formed into a fold, rotating the upper conveyor in a second direction opposite the first direction (see col. 5, lines 10-25) to thereby cause the roll to be advanced along the one or more inclined conveyors towards a stacking conveyor.

Hendriks and Nunes are analogous because they both disclose sod harvesters which process sod slabs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of 

Regarding 4, Hendriks teaches a specified amount being calculated based on a length of a tail of the slab of sod (see col. 3). Additionally, Nunes teaches the specified amount being calculated based on a length of a tail of the slab of sod (determined based on a length of the slab via 43, 44).

Regarding 13, Hendriks discloses a sod harvester comprising:
a cutting head for cutting slabs of sod from the ground (cutting means of harvester, which cut as set forth in col. 1);
one or more inclined conveyors (including 4) for conveying the slabs of sod towards a stacking conveyor;
a first roll-up mechanism (including 7) that is positioned overtop the one or more inclined conveyors, the first roll-up mechanism being configured to commence forming the slabs of sod into rolls as the slabs of sod travel along the one or more inclined conveyors;
a second roll-up mechanism (including 5) that is also positioned overtop the one or more inclined conveyors, the second roll-up mechanism including an upper conveyor that is configured to complete forming the slabs of sod into rolls;
one or more sensors (including 9); and
control circuitry (including 15) that is configured to control rotation of at least one conveyor based on signals received from the one or more sensors,
wherein the upper conveyor is configured to rotate a specified amount in a first direction that matches a direction of rotation of the one or more inclined conveyors to thereby complete forming the slabs of sod into rolls (see col. 3).

Hendriks does not explicitly disclose the claimed control circuitry and the upper conveyor rotating in a second direction opposite the first direction. Nunes teaches a sod harvester comprising control circuitry (see Fig. 4) that is configured to control rotation of an upper conveyor (including 27) based on signals received from one or more sensors (including 43, 44), wherein the control circuitry causes the upper conveyor to rotate a specified amount in a first direction that matches a direction of rotation of the one or more inclined conveyors to thereby complete forming the slabs of sod into folds (see col. 4, lines 58-70) and then to rotate in a second direction opposite the first direction (see col. 5, lines 10-25) to thereby cause the folds to be advanced along the one or more inclined conveyors towards the stacking conveyor.

Hendriks and Nunes are analogous because they both disclose sod harvesters which process sod slabs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the harvester of Hendriks with the control and reversal means as taught by Nunes in order to more efficiently eject processed sod and to reduce the number of conveyors required.

Regarding 14, Hendriks teaches the control circuitry processing the signals received from the one or more sensors to calculate a length of a tail of each of the slabs of sod that are being formed into rolls and then calculates a specific amount based on the calculated length (see col. 3). Additionally, Nunes teaches the control circuitry (see Fig. 4) processing the signals received from the one or more sensors (including 43, 44) to calculate a length of a tail of each of the slabs of sod that are being formed into folds and then calculates a specific amount based on the calculated length (determined based on a length of the slab via 43, 44).

Claims 7, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks in view of Nunes as applied to claims 1 and 13 above, and further in view of Sammut (US 9,426,937).

Neither Hendriks nor Nunes explicitly discloses rotating the upper conveyor in the second direction to cause the roll to be advanced beyond the one or more inclined conveyors, wherein the upper conveyor extends rearwardly beyond the one or more inclined conveyors and wherein the upper conveyor continues to rotate as the roll is advanced onto the stacking conveyor and while the upper conveyor contacts the roll.

Sammut teaches a sod harvester and operation thereof comprising rotating the upper conveyor (including 4) to cause the roll to be advanced beyond the one or more inclined conveyors (including 3), wherein the upper conveyor extends rearwardly beyond the one or more inclined conveyors (see Fig. 4B) and wherein the upper conveyor continues to rotate as the roll is advanced.

Hendriks, Nunes, and Sammut are analogous because they all disclose sod harvesters which process sod slabs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the conveyor means as taught by Sammut in order to more efficiently eject processed sod and to provide spacing to prevent interference of components.


Allowable Subject Matter
Claims 19 and 20 are allowed. Claims 2, 3, 5, 6, 8, 10-12, and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/11/20/21